Felton, J.
Tlie Supreme Court having reversed the judgment of this court in this ease on certiorari (Sylvania Electric Products v. Electrical Wholesalers, 198 Ga. 870, 33 S. E. 2d, 5), the judgment of this court reversing the judgment of the trial court is vacated and the judgment of the trial court overruling the motion for a new trial is, in accordance with the judgment and opinion of the Supreme Court,

Affirmed.


Sutton, P. J. and Parker, J., concur.

Chalmers, Jach'son & Garner, for plaintiff in error.
Douglas, Brans & Cole, contra.